lN THE UN|TED STATES DlSTRlCT COURT
WESTERN DlSTRlCT OF ARKANSAS
HARR|SON DlVlSlON

JEFFREY SM|TH PLA|NT|FF
V. CASE NO. 3:19-CV-03020

OZARK MOUNTA|N ALCOHOL

RES|DENT|AL TREATMENT, lNC. DEFENDANT

OPlN|ON AND ORDER
P|aintiff Jeffrey Smith ti|ed this action pursuant to the Americans with Disabi|ities
Act (“ADA”), the Rehabi|itation Act (“RA”), and 42 U.S.C. § 1983. He proceeds pro se
and in forma pauperis P|aintiff is incarcerated in the Grimes Unit of the Arkansas
Department of Correction (“ADC”). The case was tiled in the Eastern District of
Arkansas and transferred to this Court by order entered on l\/|arch 8, 2019. The P|aintiff
names as Defendant Ozark l\/|ountain A|coho| Residentia| Treatment, lnc. (“O|VlART”).
The case is before the Court for preservice screening under the provisions of the
Prison Litigation Refor`m Act (“PLRA"). Pursuant to 28 U.S.C. § 1915A, the Court has
the obligation to screen any complaint in which a prisoner seeks to proceed in forma
pauperis 28 U.S.C. § 1915A(a). The Court must determine whether the Amended
Comp|aint should be served on Dr. Lee.
l. BACKGROUND
According to the allegations of the Comp|aint (Doc. 2), P|aintiff became eligible
for parole on February 21, 2018. Since that time, he has sent three applications to
O|\/IART for admission into the residential treatment program. Each application has

been denied.

P|aintiff maintains he has been_discriminated against based on his disability in
violation of his rights under the ADA, the RA, and the United States Constitution.
P|aintiff states the Socia| Security Administration has “diagnosed" him as having a
homicidal/suicidal personality disorder and post-traumatic stress disorder (“PTSD").
P|aintiff indicates he also has physical disabilities

P|aintiff acknowledges that the first page of Ol\/|ART’s application for admission
states that it does not accept violent offenders P|aintiff maintains this is a “blatant|y
obvious violation of [his] psychological diagnosis.” He states his being on medication
to contro|, or help him contro|, his psychological disability causes him to be eligible for
admittance. According to the ADC website, P|aintiff was convicted of murder in the first
degree and terroristic threatening in the first degree.1 P|aintiff indicates he is currently
in the ADC because he violated the terms of his parole.

As relief, P|aintiff asks for an award of punitive damages in the amount of
$150,000 and admissioninto Oi\/|ART.

|l. LEGAL STANDARD ‘

Under the PLRA, the Court is obliged to screen the case priorto service of process
being issued. The Court must dismiss a complaint, or any portion of it, if it contains
claims that: (1) are frivolous, malicious, or fail to state a claim upon which relief may be
granted, or (2) seek monetary relief from a defendant who is immune from such relief.

28 u.s.c. § 1915A(b).

 

1 https://apps.ark.org/inmate_info/search.php (accessed lVlarch 20, 2019). P|aintiff’s
ADC number is 109695.

A claim is frivolous if "it lacks an arguable basis either in law or fact." Neitzke v.
Wi/liams, 490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may
be granted if it does not allege “enough facts to state a claim to relief that is plausible
on its face." Bel/ Atl. Corp. v. Twomb/y, 550 U.S. 544, 570 (2007). “|n evaluating
whether a pro se plaintiff has asserted sufficient facts to state a claim, we hold ‘a pro
se complaint, however inartfully pleaded to less stringent standards than formal
pleadings drafted by lawyers."’ Jackson v. Nixon, 747 F.3d 537, 541 (8th Cir. 2014)
(quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)).

However, mere conclusory allegations with no supporting factual averments are
insufficient to state a claim upon which relief can be based. AI/en v. Purkett, 5 F.3d
1151, 1153 (8th Cir. 1993); Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004). “[A] pro
se plaintiff requires no special legal training to recount the facts surrounding his alleged
injury, and he must provide such facts if the court is to determine whether he makes
out a claim on which relief can be granted.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th
Cir. 1991 ) (citations omitted).

l||. DISCUSS|ON

Tit|e l| of the ADA provides that “no qualified individual with a disability sha|l, by
reason of such disability, be excluded from participation in or be denied the benefits of
the services, programs, or activities of a public entity.” 42 U.S.C. § 12132. The term
“pub|ic entity” is defined as “any department, agency, special purpose district, or other

instrumentality of a State or States or local government."2 42 U.S.C. § 12131(1). The

 

2 While state prisons have been held to be public entities, Pennsy/vania Dept. of
Corrections v. Yeskey, 524 U.S. 2016 (1998), the Court cannot tell from the face of the
Comp|aint whether OlVlART would be considered a public entity.

3

term “qualified individual with a disability" is defined to mean “an individual with a
disability who, with or without reasonable modifications to rules, policies, or practices,

. meets the essential eligibility requirements for the receipt of services or the
participation in programs or activities provided by a public entity.” 42 U.S.C. § 12131(2).
To state a claim, Plaintiff must show; “1) he is a person with a disability as defined by
the statute; 2) he is otherwise qualified for the benefit in question; and 3) he was
excluded from the benefit due to discrimination based upon disability." Randolph v.
Rodgers, 170 F.3d 850, 857 (8th Cir. 1999) (citations omitted).

Section 504 of the RA mandates that “[n]o otherwise qualified individual with a
disability . . . shall . . . be excluded from the participation in, be denied the benefits of,
or be subjected to discrimination under any program or activity receiving Federa|
financial assistance.” 29 U.S.C. § 794(a). The RA defines “program or activity" as
including any instrumentality of the State or of a local government and any private
organization “if assistance is extended to such corporation, partnership, private
organization, or sole proprietorship as a Whole” or the entity “is principally engaged in
the business of providing education, health care, [0r] social services." 29 U.S.C. §§
794(b)(1)(A) & 794(b)(3)(A). “The ADA and the RA are similar in substance and, With
the exception of RA's federal funding requirement, cases interpreting either are
applicable and interchangeable.” Randolph, 170 F.3d at `858 (internalquotation marks
and citations omitted). `

Plaintiff fails to state a claim under either the ADA or the RA. The alleged
discrimination in this case is O|VlART’s exclusion from its programs of any individual

convicted of a violent crime. |n other words, one criterion for admission is that the

applicant be a non-violent offender. lt plainly states on the application form that
O|V|ART “do[es] not accept . . . violent Offenders." Plaintiff admits, as he must, that he
Was convicted of violent crimes. (Doc. 2 at 7-8). He therefore does not meet the
admission criteria, and there is no allegation the criterion is not applied to all applicants
without regard to Whether they have a disability. The denial of Plaintist application
Was not based on his alleged disability.

Disparate treatment based on disability may violate the Equa| Protection Clause
of the Fourteenth Amendment. See, e.g., Klinger v. Director, Dep’t. of Revenue, State
of Mo., 455 F.3d 888, 894 (8th Cir. 2006). Simi|arly, the Fourteenth Amendment
prohibits “irrational disability discrimination.” Id. at 896. However, as discussed above,
Plaintiff was treated the same as all other violent offenders His alleged disabilities were
not considered He simply failed to meet the admission criteria, and there is no
allegation that the admission criteria itself discriminated on the basis of disability.
Plaintiff has failed to state a Fourteenth Amendment claim.

lV. CONCLUS|ON

No plausible claims are stated. This case is DlSMlSSED W|THOUT PREJUD|CE
on the grounds that the claims are frivolous and fail to state claims upon which relief
may be granted. See 28 U.S.C. § 1915(e)(2)(B)(i-ii) (in forma pauperis action, or any
portion of it, may be dismissed at any time due to frivolousness or for failure to state a
claim).

The dismissal of this action counts as a strike for purposes of 28 U.S.C. § 1915(g).

The Clerk is directed to place a § 1915(9) strike flag on the case.

ii

lT lS SO ORDERED On this 15 day of lV|arCh, 2019.

 
 

 

 

L. B OKS
T ST S DlSTRlCT JUDGE

